JOURNAL ENTRY and OPINION
{¶ 1} This is an appeal from the trial court's determination that the City of Cleveland Board of Zoning Appeals' ("Board") decision to sustain the violations issued to Adolph and Betty Karafiat ("Karafiat") was not unconstitutional, illegal, arbitrary, capricious, or unreasonable. We do not address the merits of this appeal because we find that the Board was never properly served with Karafiat's notice of the administrative appeal and the trial court lacked jurisdiction to hear the administrative appeal.
 {¶ 2} Failure to file a copy of the notice of administrative appeal to the Board results in a failure to perfect the appeal according to R.C. 2505.04 and is grounds for dismissal. SeePatrick Media Group, Inc. v. Cleveland Bd. of Zoning Appeals
(1988), 55 Ohio App.2d 124, 562 N.E.2d 921 (affirming the trial court's dismissal for lack of jurisdiction because the plaintiff, although serving the city's law director with his notice of administrative appeal, never served the Board with the notice). Because there is no evidence in the record that the Board was served with a copy of the notice, the trial court lacked subject matter jurisdiction to hear the appeal in the first instance. Accordingly, we vacate the trial court's judgment and reinstate the Board's decision.1
 {¶ 3} The judgment is vacated.
Judgment vacated.
Dyke, J., concurs.
1 Although in its appellate brief the Board also moved to dismiss the instant appeal, we deny the Board's motion to dismiss.
KENNETH A. ROCCO, J., DISSENTS WITH SEPARATE OPINION.